Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

DETAILED ACTION
This action is responsive to the subject application filed on 06/04/2020:
Claims 1-7, 14-26 and 28 (for a total of 21) have been examined.
Claims 8-13, 27 and 29 have been canceled by Applicant.
Legend: “[Prior Art Reference] discloses through the invention” means “See the entire document;” Paragraph [No.] = paragraph #, e.g. Para [0005] = paragraph 5; C = column, e.g. c3 = column 3.


Claim Interpretation
1.	The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.
1.1	This application includes one or more claim limitations that use the word “means” or “step,” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) but are nonetheless not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph because the claim limitation(s) recite(s) sufficient structure, materials, or acts to entirely perform the recited function. Such claim limitation(s) is/are: “action determiner” in claims 1, 14-26 and 28.
Per fig. 3, Para [0018, 0038, 0053, 0056-0059] of the published specification, “action determiner” appears to be a structure that includes smaller structure elements/components.  
	Because this/these claim limitation(s) is/are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are not being interpreted to cover only the corresponding structure, material, or acts described in the specification as performing the claimed function, and equivalents thereof.
If applicant intends to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation(s) to remove the structure, materials, or acts that performs the claimed function; or (2) present a sufficient showing that the claim limitation(s) does/do not recite sufficient structure, materials, or acts to perform the claimed function.
	
	

Claim Rejections - 35 USC § 101
1.	35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


1.1	Claim 28 rejected under 35 U.S.C. 101 because the claimed invention is directed to non-statutory subject matter.  
1.1.1	Claim 28 recites in the preamble “computer program for determining an undesired action of a first vehicle and a resulting action, the computer program comprising computer program code...”  Therefore claim 28 is non-statutory because it is directed towards software, per se, lacking storage on a medium, which enables any underlying functionality to occur.  It is not clear whether instructions are in executable form and therefore there is no practical application.
	


Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
1.	Claims 1, 3-7, 14, 16-20, 22-26 and 28 rejected under 35 U.S.C. 103 as being unpatentable over KEIGO (JP 2017204015A).
As per claims 1, 14 and 28, KEIGO discloses through the invention (see entire document) a method/vehicle action determiner/computer program comprising computer program code for determining an undesired action of a first vehicle (see entire document, particularly fig. 1-8, numerous paragraphs, Para [0003, 0005-0006, 0012, 0047, 0056] – teaching preceding vehicle 100 traveling in front of the own vehicle 8; possibility that you may feel the danger of a collision with the preceding vehicle and desiring stronger deceleration control) and a resulting action (see entire document, particularly numerous paragraphs, Para [0005-0008, 0012, 0015, 0040, 0046-0047, 0056] – teaching driving support device capable of safe deceleration control and control of inter-vehicle distance without the driver feeling the danger of collision with the preceding vehicle), the method being performed in a vehicle action determiner and comprising the steps of: 
detecting user focus, by detecting that a first user is focusing on the first vehicle (see entire document, particularly Para [0007, 0010, 0015, 0042-0044, 0049-0050, 0053, 0056] – teaching determine whether or not the driver is gazing at the preceding vehicle, and the biometric information acquisition means is used to determine whether or not the driver is gazing at the preceding vehicle); 
acquiring brain activity data of the first user (see entire document, particularly Para [0007, 0015, 0019, 0033, 0056] – teaching a biometric information acquisition unit 46 that acquires biometric information related to the tension of the driver 90 while driving the vehicle; control unit that determines the state of the driver by the biometric information acquisition means; determination of whether the driver ls gazing at the preceding vehicle and the biological information related to the driver's feeling of tension while driving the vehicle, wherein the Examiner finds that the “tension of the driver while driving the vehicle;” “driver's feeling of tension while driving the vehicle,” in the KEIGO reference, teach on “brain activity data” in the instant application); 
determining a negative reaction of the first user based on the brain activity data (see entire document, particularly Para [0007, 0015, 0019, 0033, 0056] – teaching a biometric information acquisition unit 46 that acquires biometric information related to the tension of the driver 90 while driving the vehicle; control unit that determines the state of the driver by the biometric information acquisition means; determination of whether the driver is gazing at the preceding vehicle and the biological information related to the driver's feeling of tension while driving the vehicle); 
determining when the first vehicle is performing an undesired action based on the first user focusing on the first vehicle and the negative reaction of the first user (see entire document, particularly Para [0007, 0015, 0019, 0033, 0056] – teaching determination of whether the driver is gazing at the preceding vehicle and the biological information related to the driver's feeling of tension while driving the vehicle. In other words the Examiner finds that this is a situation when it is determined whether there is a preceding vehicle that is observed by a driver after which the driver may feel a danger of a collision with the preceding vehicle); 
determining the resulting action to be taken by an autonomous vehicle, based on the first vehicle performing the undesired action (see entire document, particularly Para [0020, 0046-0047, 0052, 0056] – teaching automatic driving; adaptive cruise control; performing stronger deceleration control than the normal deceleration control in the adaptive cruise control, wherein the Examiner finds that the “automatic driving;” “adaptive cruise control,” in the KEIGO reference, teach on “autonomous vehicle,” similar to how autonomous vehicle is explained in Para [0045] of the instant application, as published, wherein it states that “… autonomous vehicles are being capable of autonomous propulsion for at least part of the time; … the autonomous vehicles can be a car with autonomous driving capability or an aerial vehicle (e.g. a drone) with autonomous flight capability,” which is similar to a well-known in the art “adaptive cruise control” that is also an autonomously driving capability of a vehicle); and 
triggering the autonomous vehicle to perform the resulting action (see entire document, particularly Para [0020, 0046, 0052] – teaching adaptive cruise control 50 that receives a control signal SA from the control unit 40 via an in-vehicle LAN such as UN or CAN, and that performs follow-up control to the preceding vehicle100); 
a processor (see entire document, particularly Para [0037]); and 
a memory storing instructions executed by the processor (see entire document, particularly Para [0037]).

As per claims 3 and 16, KEIGO further discloses through the invention (see entire document)  acquiring control parameters of the first vehicle; and wherein the step of determining when the first vehicle is performing an undesired action is further based on the control parameters of the first vehicle (see entire document, particularly Para [0003, 0005, 0015, 0023, 0040] – teaching preceding vehicle traveling at a lower speed than the own vehicle; analyzing the signal from the radar sensor and calculate not only the intervehicle distance from the preceding vehicle 100, but also the relative speed of the two vehicles and the lateral positional relationship in a plurality of lanes). 

As per claims 4 and 17, KEIGO further discloses through the invention (see entire document) control parameters that comprise at least one parameter describing a current motion of the first vehicle (see entire document, particularly Para [0005] – teaching various conditions (road surface condition, road width, unstable driving of the preceding vehicle, etc.).         

As per claims 5 and 18, KEIGO further discloses through the invention (see entire document) control parameters that comprise at least one parameter relating to road characteristics of a road driven by the first vehicle (see entire document, particularly Para [0005] – teaching various conditions (road surface condition, road width, unstable driving of the preceding vehicle, etc.).

As per claims 6 and 19, KEIGO further discloses through the invention (see entire document) determining a resulting action that comprises considering control parameters of the first vehicle (see entire document, particularly Para [0003, 0005, 0015, 0023, 0040] – teaching preceding vehicle traveling at a lower speed than the own vehicle; analyzing the signal from the radar sensor and calculate not only the intervehicle distance from the preceding vehicle 100, but also the relative speed of the two vehicles and the lateral positional relationship in a plurality of lanes; deceleration control performed according to the traveling state (vehicle speed, inter-vehicle distance, etc.)).

As per claims 7 and 20, KEIGO further discloses through the invention (see entire document) detecting user focus based on gaze tracking (see entire document, particularly Para [0007, 0010, 0015, 0042-0044, 0049-0050, 0053, 0056] – teaching determine whether or not the driver is gazing at the preceding vehicle, and the biometric information acquisition means is used to determine whether or not the driver is gazing at the preceding vehicle).

Clams 8-13 (canceled)

As per claim 22, KEIGO further discloses through the invention (see entire document)  instructions to detect user focus that comprise instructions that, when executed by the processor, cause the vehicle action determiner to only consider first vehicles within a specific distance from the first user (see entire document, particularly Para [0005-0007, 0009-0012, 0047, 0052, 0054, 0056]). 

As per claim 23, KEIGO further discloses through the invention (see entire document)  instructions to determine when the first vehicle is performing an undesired action that comprise instructions that, when executed by the processor, cause the vehicle action determiner to determine that the first vehicle is performing an undesired action further based on a current geographic location of the first vehicle (see entire document, particularly Para [0013, 0022-0027, 0031-0032, 0043, 0050]).

As per claim 24, KEIGO further discloses through the invention (see entire document)  instructions to determine when the first vehicle is performing an undesired action that comprise instructions that, when executed by the processor, cause the vehicle action determiner to determine when the first vehicle is performing an undesired action further based on historic driving data of the first vehicle (see entire document, particularly Para [0023, 0037-0038]).

As per claim 25, KEIGO further discloses through the invention (see entire document)  instructions to determine a resulting action, the resulting action as a corrective control action of the autonomous vehicle (see entire document, particularly Para [0020, 0046-0047, 0052, 0056] – teaching automatic driving; adaptive cruise control; performing stronger deceleration control than the normal deceleration control in the adaptive cruise control).

As per claim 26, KEIGO further discloses through the invention (see entire document)  instructions that, when executed by the processor, cause the vehicle action determiner to provide, when the first vehicle is not performing an undesired action, feedback to the first user, indicating that the first vehicle is not performing an undesired action (see entire document, particularly Para [0046, 0052].

Claim 27 (canceled)

Claim 29 (canceled)

2.	Claims 2 and 15 rejected under 35 U.S.C. 103 as being unpatentable over KEIGO in view of YOSHIDA (US 20170225677A1).
As per claims 2 and 15, KEIGO  does not explicitly disclose through the invention, or is missing detecting user focus, acquiring brain activity data repeated for a second user and wherein the determining when the first vehicle is performing an undesired action is further based on the second user focusing on the first vehicle and a negative reaction of the second user.
	However, YOSHIDA teaches through the invention (see entire document), particularly in fig. 15-17, Para [0115-0120, 0133, 0144-0146], in particular in Para [0146], a procedure to eliminate uneasiness concerning an inter-vehicular distance from the driver and two fellow passengers, namely, a total of three passengers; the driver and one of the fellow passengers that do not feel uneasy even though the inter-vehicular distance is short; however, the other fellow passenger that feels uneasy if the inter-vehicular distance is not longer than or equal to an average; when the user setup configured as “highest priority given to safety,” the controller 12 that uses an inter-vehicular distance to prevent the other fellow passenger from feeling uneasy as a setup value for the inter-vehicular distance; when two fellow passengers onboard, the controller 12 that selects an inter-vehicular distance for the fellow passenger who prefers the longest inter-vehicular distance.
It would have been obvious to one of ordinary skill in the art, who is also a person of ordinary creativity, not an automation, before the effective filing date of the claimed invention to modify the teaching of KEIGO by incorporating, applying and utilizing the above steps, technique and features as taught by YOSHIDA. A person of ordinary skill, ordinary creativity would have been motivated to do so, with a reasonable expectation of success, for the purpose of and/or in order to prevent the other fellow passenger from feeling uneasy as a setup value for the inter-vehicular distance, when the user setup is configured as “highest priority given to safe (see entire YOSHIDA document, particularly Para [0146]).

3.	Claim 21 rejected under 35 U.S.C. 103 as being unpatentable over KEIGO in view of AIMONE (US 20140347265A1).
As per claim 21, KEIGO  does not explicitly disclose through the invention, or is missing instructions to acquire brain activity data the brain activity data based on electroencephalography, EEG.
	However, AIMONE teaches through the invention (see entire document), particularly in Para [0043],  at least one of the bio-signal measuring means that may employ at least one sensor in order to measure brain activity measured through electroencephalography ("EEG") techniques electrically. 
It would have been obvious to one of ordinary skill in the art, who is also a person of ordinary creativity, not an automation, before the effective filing date of the claimed invention to modify the teaching of KEIGO by incorporating, applying and utilizing the above steps, technique and features as taught by AIMONE. A person of ordinary skill, ordinary creativity would have been motivated to do so, with a reasonable expectation of success, for the purpose of and/or in order to measure brain activity through electroencephalography ("EEG") techniques electrically (see entire AIMONE document, particularly Para [0043]).


Conclusion
            Any inquiry concerning this communication or earlier communications from the examiner should be directed to Primary Examiner YURI KAN, P.E., whose telephone number is (571) 270-3978.  The examiner can normally be reached on Monday – Friday.
If attempts to reach the examiner by telephone are unsuccessful, you may contact the examiner's supervisor, Mr. Jelani Smith, who can be reached on (571) 270-3969. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.  
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). 
If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
	

/YURI KAN, P.E./Primary Examiner, Art Unit 3662